UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Carozza
                                 Plaintiff,                           ORDER
                                                                    7:20-cv-01613-PED
                 - against -

 Lint, et al.,

                                   Defendant,


PAUL E. DAVISON, U.S.M.J.


        The Court having been advised that all claims asserted in the above entitled action
are settled, it is hereby


        ORDERED, that the above entitled action be and hereby is discontinued, without


costs to any party, subject to reopening should the settlement not be concluded within


thirty (30) days of the date hereof.


Dated: June 8, 2021                                      SO ORDERED:
        White Plains, New York


                                                         _________________________
                                                         PAUL E. DAVISON, U.S.M.J.



  USDC SDNY
  DOCUMENT
  ELECTRONICALLY FILED
  DOC #
  DATE FILED: Jun 8, 2021
